Title: To Alexander Hamilton from Marquis de Lafayette, 10 April 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Elk [Maryland] April the 10th 1781

Where is, for the present, My Dear Hamilton? This question is not a mere affair of Curiosity; it is not even wholly owing to the tender sentiments of my friendship. But motives both of public and private nature conspire in making me wish that your woe be not accomplished; perhaps are you at Head quarters, perhaps at Albany. At all events I’ll tell you my History.
Had the french fleet come in Arnold was ours; the more certain it was, the greater my disappointment has been; at last it has become necessary for me to be convinced that they had returned to Rhode island. I think they have exerted themselves for the common good, and this has been a comfort in our misfortune.
Having luckily Arrived at Elk by water which ⟨at first⟩ I had no right to expect, I have received the General’s letter. If you are at Head Quarters you will have seen my correspondance with the General; if not I tell you that I am ordered to the Southern Army, and the General thinks that the Army under his immediate command will remain inactive.
After a March of forty days we will arrive at a time when the heat of the season will put an end to operations. This detachment is so circumstanced as to make it very inconvenient for officers and men to proceed. Before we arrive we shall perhaps be Reduced to five or six Hundred men. There will be no light infantry formed, no attack against New York, none of these things which had flattered my mind.
If a Corps is sent to the Southward by land it ought to have been the Jersey Line, because if we weaken ourselves New York will be out of the question.
Monsieur Destouches will I think propose to the General to send to Philadelphia L’eveillé and all the frigats; these with the frigats now at Philadelphia would carry 1500 men to whatever part of the continent the General would think proper.
We could then go to Morristown, there to form a new corps of light infantry upon the principles at first intended, and embarking in the first days of May we could be at Willmington, George town or any where else sooner than we can now be there by land.
I would have the Bataillons Composed of six Compagnies which would make four, or six Bataillons of four compagnies—C[o]lo[ne]ls emploied—Webb, Sprout; Lt. C[o]lo[ne]ls Huntington, Olney, Hull, Barber, Gimat, Laurens, Majors Willis, Fish, Gibs—Inspectors Smith, Trescot, and another; Brigadier Gnl Huntington and C[o]lo[ne]l Scamell and a good Corps of Artillery under . My dear friend you would be more useful at Head quarters. But if you don’t stay there you know what you have promised to me. If this matter were so managed we can’t be so far gone but that we might Return. Adieu, write me often and long letters. It is probable I will be in the southern wilderness untill the end of the war—far from Head quarters, from the french army, from my correspondence with france. But the little good I could operate in this last instance must have taken place by this time. My best respects and affectionate compliments wait on Mrs Hamilton.
Most friendly   Yours
Lafayette

 